t c summary opinion united_states tax_court alexander dominic senulis jr petitioner v commissioner of internal revenue respondent docket no 11204-07s filed date alexander dominic senulis jr pro_se benjamin j peeler for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure together with additions to tax under sec_6651 and and a for failure_to_file failure to pay amount due and failure to pay estimated income_tax of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner was temporarily away from home during and thus entitled to deduct expenses for airfare automobile cellular telephone use computer supplies internet service meals and incidentals m ie and postage and whether additions to tax are applicable for for failure_to_file failure to pay amount due and failure to pay estimated income_tax under sec_6651 and and a respectively background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in louisiana when the petition was filed petitioner has a long history of employment in and around destrehan louisiana he spent approximately years from through working as a self-employed automobile claims field mechanical inspector and manager petitioner ended this business because of physical injuries he had received in an automobile accident petitioner then started a business that provided extended warranties for automobiles where he administered warranty claims this business terminated in because the insurance_company that petitioner was associated with went into receivership petitioner was then introduced by an associate to mr horn the owner of managed healthcare inc mhi a medical insurance administration company in houston texas mhi had been using multiple redundant systems for the processing of medical claims mhi wanted to merge these systems into a single coherent system without going through the laborious process of reentering all of the data individuals whom mr horn consulted regarding the project advised him that the data had to be reentered because they questioned the feasibility of using available computer technology to merge the various medical recordkeeping systems however petitioner believed that he could merge the systems without reentering the data petitioner was contracted by mhi on a month-to-month basis as an independent_contractor he began to merge the existing systems in date the project completion date was unknown however petitioner estimated that it would take approximately to months to complete it was understood that at the latest petitioner’s services would be terminated when the project was completed however because petitioner was contracted month to month his services could be terminated during any given month petitioner was paid dollar_figure per month for his services mhi provided petitioner with a cubicle in which to set up his own computer equipment and supplies petitioner was not reimbursed by mhi for any of his expenses in order to merge the various medical recordkeeping systems into a single coherent system petitioner used at t worldnet internet service to transfer data between san antonio austin and houston while working at mhi petitioner lived with his mother in pasadena texas a suburb of houston to minimize his expenses petitioner had his mail forwarded to his mother’s house by the u s postal service because his mail was being returned to sender from his post office box in louisiana petitioner had only a bedroom at his mother’s residence and did not maintain any of his computer equipment or business records there during this time petitioner continued to maintain a leased townhouse in destrehan louisiana with his companion whose surname is not in the record and who hereinafter will be referred to as ms m the destrehan townhouse was where he maintained his home_office a separate computer and certain business records although the lease was in ms m’s name petitioner was listed on the lease as living there petitioner has resided at these premises for approximately years and they became his principal_place_of_business beginning in all of the accounts for utility and home telephone services were in petitioner’s name and he paid for these services and all of the rent while he was working petitioner also maintained cellular telephone service through verizon wireless and used the service for both business and personal_use the distance from the shared townhouse in destrehan louisiana to his mother’s house in pasadena texas is approximately miles during the months that petitioner worked at mhi he made nine round trips to destrehan louisiana to research new software and hardware technology to maintain business records related to his consulting business to find new clients that might need work similar to the work that petitioner was performing at mhi and for personal reasons in date the project at mhi fell apart and petitioner’s employment at mhi terminated the record is silent as to where petitioner worked and lived during the rest of in years in which petitioner had income he filed state of louisiana income_tax returns and his federal_income_tax returns using the destrehan louisiana address because respondent had no record of petitioner’s filing a federal_income_tax return respondent prepared a substitute for return using third-party information reported to the irs for in computing the federal_income_tax deficiency respondent allowed petitioner a standard_deduction of dollar_figure one personal_exemption of dollar_figure and prepaid credits of dollar_figure the income respondent determined is not in dispute however petitioner contests the deficiency alleging that he incurred deductible business_expenses in discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to a deduction rule a 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to establish the amounts of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs taxpayers may deduct only the business_expenses that they can substantiate 90_tc_74 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof as to the additions to tax sec_7491 places the burden of production on respondent see 116_tc_438 i business_expenses a meals and incidental airfare and automobile expenses petitioner claims that he is entitled to deduct meals and incidental airfare and automobile expenses contending that they were ordinary and necessary business_expenses incurred while away from home as a result of the project at mhi respondent contends that petitioner’s work outside the area of his louisiana residence was indefinite as opposed to temporary respondent argues that petitioner’s tax_home was in texas where he was working indefinitely and as a result all travel and meals and incidental_expenses are nondeductible personal expenses in general a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of a trade_or_business sec_162 122_tc_305 however sec_262 disallows any deduction for personal living or family_expenses including meals and travel_expenses normally transportation_expenses incurred between one’s residence and one’s principal_place_of_business a job site are referred to as commuting expenses and are nondeductible personal expenses under sec_262 413_us_838 326_us_465 under an exception to this rule a taxpayer may deduct meals and travel_expenses associated with employment that is temporary as opposed to indefinite in duration when the taxpayer is away from home sec_162 358_us_59 a taxpayer’s tax_home is generally the area of the taxpayer’s principal place of employment however a taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary as opposed to indefinite and if the taxpayer has a principal_place_of_business in the vicinity of the taxpayer’s personal_residence farran v commissioner tcmemo_2007_151 in congress amended sec_162 for costs paid_or_incurred after date as follows for purposes of paragraph the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year energy policy act of publaw_102_486 sec a 106_stat_3033 however if the employment is initially expected to last for year or less and at some later point the employment is expected to exceed year then the employment will be treated as temporary until the earlier of when the taxpayer’s reasonable expectations change or year johnson v commissioner tcmemo_1999_153 revrul_93_86 1993_2_cb_71 to decide the primary issue we must flesh out the definitions that have been assigned to temporary and indefinite employment a word is not a crystal transparent and unchanged it is the skin of a living thought and may vary greatly in color and content according to the circumstances and the time in which it is used 245_us_418 temporary employment has been defined as that which is forseeably terminable or lasting for a relatively short fixed duration 482_f2d_417 5th cir when a taxpayer reasonably expects to be employed for a short or temporary period and travels a long distance from his personal_residence to the place of employment the reasonable inference is that the taxpayer’s choice of residence is dictated by business necessity 603_f2d_1292 8th cir indefinite employment is employment where the prospect is that the work will continue for an indeterminate and substantially long period boone v united_states supra pincite citing 321_f2d_504 8th cir affg 38_tc_470 and 305_f2d_221 9th cir when a taxpayer reasonably expects to be employed in a location for a substantial or indefinite period of time the reasonable inference is that the taxpayer’s choice of residence is a personal decision unrelated to any business necessity frederick v united_states supra pincite5 another relevant consideration is the taxpayer’s prospects for continued employment away from the taxpayer’s personal_residence id pincite we must examine the facts available to the taxpayer when he began the project to determine whether the employment was for a temporary or an indefinite period id pincite citing peurifoy v commissioner supra and 55_tc_783 the following facts demonstrate that petitioner’s assignment was temporary before petitioner had maintained a personal_residence the rented townhouse in louisiana for at least years and had a lengthy history of employment in louisiana petitioner left louisiana for the purpose of working on a project in houston texas that no other party had been willing to undertake petitioner was contracted on a month-to-month basis to perform services for mhi on a project that was estimated to last less than a year if technologically feasible presumably the purpose of this arrangement was to allow mhi the flexibility to abandon the project if it chose to do so because the technological feasibility of the project was questionable when petitioner accepted the employment he expected the project to last for approximately to months but because of technological delays the project ultimately lasted for months petitioner had no prospects for continued employment with mhi in texas following the completion or termination of the project because of petitioner’s expectation that the project would last for less than months and in an effort to reduce expenses he decided to live in a bedroom at his mother’s house in texas petitioner continued to maintain his home_office computer and business records in louisiana and periodically returned to louisiana for the purpose of researching new hardware and software technology maintaining business_expense records and attempting to develop his client base and business contacts as well for as personal reasons petitioner also paid many of the bills relating to the louisiana townhouse that he shared with ms m when petitioner undertook the project he intended to return to louisiana after the completion of the project in order to perform the same type of work for similarly situated clients in summary even though the project ultimately lasted for months we believe that at the time he undertook the project petitioner had a reasonable expectation that the project would last for less than months and that the exigencies of business necessitated that he maintain his personal_residence in louisiana therefore on the basis of the relevant facts and circumstances we find that petitioner’s self-employment with mhi was temporary for months january through date and that during this period petitioner’s tax_home remained in destrehan louisiana we have determined that petitioner’s self-employment was temporary and petitioner’s tax_home was destrehan louisiana petitioner must also show that the expenses were reasonable and necessary and incurred in the pursuit of a trade_or_business see sec_162 commissioner v flowers u s pincite to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs petitioner’s travel_expenses were necessitated by the fact that he continued to maintain his home_office computer and business records in louisiana and periodically returned to louisiana primarily for the purpose of researching new hardware and software technology performing administrative functions relating to his business and attempting to develop his client base and business contacts petitioner’s meals and incidental_expenses were necessitated by the fact that he was required to be away from his tax_home because of a period of temporary employment on the basis of the relevant facts we find that petitioner’s expenses for travel and meals and incidentals were ordinary and necessary and directly connected with his business however petitioner must also adequately substantiate his expenses see sec_6001 sec_1_6001-1 e income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must nonetheless present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 with respect to travel and m ie taxpayers must maintain an account book diary log statement of expenses or other similar record that provides the following information the amount of the expense the time and place that the expense was incurred and the business_purpose of the expense see sec_274 however pursuant to revproc_2001_47 2001_2_cb_332 and revproc_2002_63 2002_2_cb_691 a self-employed taxpayer may use a federal per_diem m ie rate in lieu of substantiation for purposes of sec_1_274-5 income_tax regs if the taxpayer substantiates the time place and business_purpose of each day or partial day of travel for which m ie is claimed a taxpayer who is unable to meet the adequate_records standard may be able to substantiate these expenses with his own statements containing specific details of each element in conjunction with other corroborative evidence of each element sec_1_274-5t temporary income_tax regs fed reg date additionally pursuant to revproc_2001_47 sec c b pincite and revproc_2002_63 sec c b pincite for partial days of travel away from home a taxpayer is allowed to establish a plan such as claiming percent of the federal per_diem m ie rate in accordance with the federal travel regulations many of petitioner’s tax records were lost or damaged as a result of hurricane katrina and the aftermath nevertheless petitioner provided a thorough and credible reconstruction of his expenses and a calendar based on receipts these documents show that petitioner was in houston texas for days traveling between houston texas and destrehan louisiana for days and in destrehan louisiana for days during the tax_year therefore petitioner was away from his tax_home primarily for business purposes for a total of days and is entitled to a deduction for travel and meals and incidentals expenses to reflect a change in the per_diem rate during we separate the year into two parts for january through date petitioner was away from his tax_home for days full days and partial days the federal per_diem m ie rate for houston texas during this period was dollar_figure see c f_r ch app a therefore petitioner’s meals and incidental expense for this period is dollar_figure for october through date petitioner was away from his tax_home for days full days and partial days the federal per_diem m ie rate for houston texas during this period was dollar_figure see c f_r ch app a therefore petitioner’s meals and incidental expense for this period is dollar_figure in summary petitioner’s total meals and incidental expense for was dollar_figure petitioner is entitled to a deduction for m ie equal to percent of the dollar_figure or dollar_figure see sec_274 allowing a deduction of percent for meal expenses with respect to airfare expenses petitioner traveled by commercial aircraft to destrehan louisiana on february march may and date petitioner returned to houston texas by airplane on february march june and date petitioner has substantiated this travel through the use of a calendar and receipts totaling dollar_figure therefore petitioner is entitled to a deduction for this air travel of dollar_figure regarding vehicle expenses petitioner traveled by automobile to destrehan louisiana on april august september october and date petitioner returned to houston texas by automobile on april august september october and date petitioner has substantiated this travel through the use of credit card statements that show his whereabouts during the applicable travel periods petitioner also provided a mapquest map which shows a roundtrip distance of miles and a yahoo map which shows a roundtrip distance of miles petitioner has requested mileage based on a roundtrip distance of miles and is entitled to a deduction for mileage based on this lesser amount the applicable federal mileage rate during the tax_year was dollar_figure5 per mile petitioner made a total of five trips traveling miles per trip which yields a total of big_number miles traveled therefore petitioner is entitled to an automobile expense deduction of dollar_figure b cellular telephone expense sec_274 applies to the use of listed_property as defined in sec_280f which includes cellular telephones to deduct these types of expenses the taxpayer must provide evidence that through adequate_records corroborates the taxpayer’s testimony as to the amount of the expenditure or use and the business relationship of the taxpayer to each expenditure or use sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date petitioner produced billing statements from january through date showing the amounts that he paid for the cellular telephone service to substantiate this expense we find that cellular telephone service would be an ordinary and necessary business_expense in petitioner’s line of work because petitioner was essentially on call hours per day days per week however petitioner conceded that he also used the cellular telephone to call ms m when he was in texas petitioner has failed to meet the strict substantiation requirements of sec_274 in that he did not substantiate the business use of the cellular telephone therefore petitioner is not entitled to a deduction for cellular telephone expense c computer supplies at the mhi locations in texas petitioner maintained several computers that he owned these computers were vital to performing the work necessary to complete the project while petitioner was contracted to work at mhi he purchased miscellaneous computer supplies we find that computer supplies are an ordinary and necessary business_expense in petitioner’s line of work because he could not have successfully performed his job without them petitioner submitted receipts to substantiate total computer supplies of dollar_figure and therefore he is entitled to a deduction for this amount d postage expense petitioner submitted a receipt to substantiate dollar_figure in postage expenses however petitioner has failed to establish why this would be an ordinary and necessary business_expense in his line of work therefore petitioner is not entitled to a deduction for postage expenses e internet expense the goal of the project at mhi was to merge data from multiple information systems into a single coherent database this necessitated that data be transferred by some means petitioner used the internet to transfer data between various locations in texas petitioner originally obtained internet service through bellsouth but because of a billing issue he changed his service provider to at t worldnet service the internet service account was in petitioner’s name and he submitted billing and credit card statements to substantiate total internet expense of dollar_figure petitioner is entitled to a deduction of dollar_figure for internet expenses ii additions to tax under sec_6651 and and a a sec_6651 --failure to file and sec_6651 --failure to pay petitioner requested an extension of time to file hi sec_2002 federal_income_tax return and submitted a payment of dollar_figure with his extension request on date however petitioner does not know whether he filed a federal_income_tax return at trial petitioner failed to produce a copy of his federal_income_tax return for certified transcripts of petitioner’s tax account show that he did not file a federal_income_tax return and that a substitute for return was prepared by the irs and processed on date the substitute for return prepared under sec_6020 is disregarded for purposes of sec_6651 but treated as a return for purposes of sec_6651 see sec_6651 respondent determined additions to tax under sec_6651 and respondent bears the burden of production under sec_7491 the certified official transcript for produced by respondent establishes that petitioner did not file a return for see 115_tc_35 furthermore petitioner has not demonstrated reasonable_cause for failing to file hi sec_2002 income_tax return and failing to pay hi sec_2002 income_tax_liability in full by the appropriate date therefore these additions to tax are sustained b sec_6654 a --failure to pay estimated income_tax the irs also determined an addition_to_tax under sec_6654 for failure to pay estimated income_tax the commissioner has the burden of production under sec_7491 to show in accordance with sec_6654 that the taxpayer had a tax_liability for the preceding_taxable_year 127_tc_200 affd 521_f3d_1289 10th cir respondent failed to produce any evidence reflecting that petitioner had an income_tax_liability in additionally petitioner unequivocally stated that he did not have any income in because petitioner did not have a tax_liability for he was not required to make estimated income_tax payments for see sec_6654 therefore petitioner is not liable for the sec_6654 addition_to_tax to reflect the foregoing decision will be entered under rule
